Citation Nr: 0809325	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-21 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to a service-connected 
right knee disability.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  

3.  Entitlement to an increased rating for residuals of 
anterior cruciate ligament reconstruction of the left knee, 
current rated as 20 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
anterior cruciate ligament reconstruction of the right knee, 
current rated as 20 percent disabling.  

5.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently rated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently rated as 10 percent 
disabling.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1989. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  

The issues of entitlement to service connection for a right 
ankle disorder and TDIU addressed in the REMAND portion of 
the decision below require additional development and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Instability in the knees is not demonstrated by the more 
recent pertinent medical evidence and the pertinent medical 
evidence does not show severe recurrent subluxation or 
lateral instability in either knee.  

2.  Full extension is demonstrated and flexion is, at worst, 
to 90 degrees in the right knee and 105 degrees in the left 
knee.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of anterior cruciate ligament reconstruction of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(2007).    

2.  The criteria for a rating in excess of 20 percent for 
residuals of anterior cruciate ligament reconstruction of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DC 5257 (2007).    

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis in the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DCs 5003, 5010, 5260, 5261 (2007).    

4.  The criteria for a rating for in excess of 10 percent for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DCs 5003, 5010, 5260, 5261 (2007).    
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, the May 2005 statement of the 
case notified the veteran of the requirements for increased 
ratings for the service connected knee disorders under 
38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260 and 5261 and 
this notice was followed by a readjudication by way of a June 
2006 supplemental statement of the case.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA and private medical records.  The 
veteran has been afforded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file and the veteran 
himself stated that he had no other information or evidence 
to substantiate his claims in a response received in April 
2006.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007). 

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997); Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008). 

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis 
is evaluated as for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003./ Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

The service medical records reflect treatment for bilateral 
knee problems, and a January 1992 rating decision granted 
service connection for "[s]tatus post left knee arthroscopy, 
with limitation of motion, pain and [i]nstabilty."  A 20 
percent rating was assigned under DC 5257 after a December 
1991 VA examination demonstrated liagamentous and patellar 
instability in the left knee.  Thereafter, the veteran 
underwent anterior cruciate ligament reconstruction of the 
left knee at a private medical facility in January 1992, and 
a temporary 100 percent rating for convalescence under 
38 C.F.R. §  4.30 was assigned from January 1992, with the 20 
percent rating continued from March 1992.  Additional 
temporary 100 percent convalescence ratings following 
surgical procedures for the left knee from October 1991 and 
November 1992 effective from those months were assigned by an 
April 1993 rating decision, with the 20 percent rating 
continued from January 1993.  Another temporary 100 percent 
rating was assigned following an arthroscopic shaving, 
abrasions arthroplasty and removal of loss bodies in the left 
knee in March 1993, with the 20 percent rating again 
continued from May 1993. 

A September 1994 rating decision found that the veteran was 
entitled to a 30 percent rating under DC 5257 for the left 
knee from September 23, 1991, to April 30, 1991, (aside from 
the periods during which the temporary 100 percent 
convalescence ratings were assigned) based on the multiple 
surgeries performed during his period.  A 20 percent rating 
was assigned effective from May 1993.  This rating decision 
also granted service connection for a disability listed as 
"PO residuals, anterior cruciate ligament reconstruction, 
right knee."  A 10 percent rating was assigned under DC 5257 
effective from October 1993 and a temporary 100 percent 
rating was assigned under 38 C.F.R. § 4.30 effective from 
November 1993 following diagnostic arthroscopy and 
debridement of the right knee in November 1993 and anterior 
cruciate ligament reconstruction of the right knee in January 
1994.  A 10 percent rating for the right knee was assigned 
under DC 5257 from May 1994.  The 10 percent rating for the 
right knee was increased to 20 percent by a January 1996 
rating decision after a December 1995 VA examination showed 
right knee internal derangement and other symptomatology 
describe as being "moderately severe."  After x-rays showed 
degenerative changes in both knees in September 2001 and an 
examination at that time showed bilateral knee motion from 
full extension to 120 degrees of flexion with moderate 
crepitus, a December 2001 rating decision granted service 
connection for arthritis of the left and right knee.  A 10 
percent rating for each knee was assigned under DCs 5010-
5261.  

The veteran was afforded a left knee arthroscopy at a private 
medical facility in February 2002 for internal derangement of 
the left knee, and a temporary 100 percent rating was 
assigned under 38 C.F.R. § 4.30 effective from February 2002.  
The 20 percent rating for the left knee under DC 5257 was 
continued thereafter effective from April 2002  Another 
temporary 100 percent rating was assigned for the left knee 
under 38 C.F.R. § 4.30 effective from April 2004 after an 
arthroscopy was performed in that month, and the 20 percent 
rating was continued thereafter from June 2004.  A temporary 
100 percent rating was assigned for the right knee under 
38 C.F.R. § 4.30 effective from July 2004 by an October 2004 
rating decision following a July 2004 debridement, 
chondroplasty and medial lateral meniscectomy of the right 
knee.  The 20 percent rating for the right knee under DC 5257 
was continued thereafter from September 2004.  

Pertinent medical evidence includes reports from a July 2004 
VA examination, at which time motion in the knees was 
measured from full extension in each knee to 102 degrees of 
right knee flexion and 105 degrees of left knee flexion.  
Pain was observed in right knee flexion from 80 to 102 
degrees and left knee extension to 0 degrees and left knee 
flexion from 90 to 105 degrees.  No instability was 
demonstrated in either knee.  There was no edema, effusion, 
weakness or abnormal movement/guarding of movement.  Both 
knees were tender along the medial and lateral joint lines.  
There were no limitations in the ability of the veteran to 
stand or walk.  The veteran did not describe flareups of 
pain, but described constant knee pain in both knees 
averaging "8/10."  

The most recent VA examination of the knees was provided in 
May 2006, and the physician who conducted this examination 
indicated that he had reviewed the claims file.  The veteran 
reported that he has daily pain and stiffness in his knees 
and he also described swelling and weakness in both knees.  
He reported that the knees feel unstable and give way and 
also reported occasional locking.  Also described was 
fatigability and lack of endurance in each knee.  The veteran 
indicated that he had tried physical therapy but that it had 
made the pain worse.  It was noted that the veteran used a 
rigid hinged brace on each knee "pretty much all of the 
time."  He denied any episode of dislocation or recurrent 
subluxation, but he indicated that he cannot maintain any job 
that requires physical labor or straining because of his 
knees.  The veteran reported he cannot engage in any 
significant sporting activities, and described decreased 
physical endurance and strength in the knees.  He described 
his knees as having a moderate effect on daily activities.  

Upon examination in May 2006, the veteran's gait was non-
ataxic but the veteran did have some difficulty with rising 
from a sitting position.  He did tend to walk bowlegged on 
the sides of his feet, and mild functional limitation with 
walking was described.  The examination of the right knee 
showed generalized tenderness and chronic swelling but "[n]o 
particular instability."  Some ankylosis was noted with 30 
degrees of flexion.  Crepitus was noted with motion and the 
active range of motion was from -30 degrees to 90 degrees of 
flexion with pain noted at approximately 80 degrees of 
flexion.  Repetitive motion caused increased pain with 
fatigability, but the range of motion and functioning 
remained essentially unchanged.  Pain was said to be the 
major functional impacting factor.  

The May 2006 VA examination of the left knee showed 
generalized tenderness and chronic swelling but no redness or 
warmth and "[n]o particular instability."  There was no 
ankylosis in the left knee.  Crepitus was noted with movement 
and active motion, which was measured from full extension to 
110 degrees of flexion with pain noted at 100 degrees.  
Repetitive motion caused increased pain with fatigability, 
but the range of motion and functioning remained essentially 
unchanged.  Pain was said to be the major functional 
impacting factor.  
 
The pertinent medical evidence set forth above did not reveal 
any objective evidence of instability in either knee, and the 
veteran denied any episodes of dislocations or recurrent 
subluxation at the May 2006 VA examination.  As such, 
"severe" disability due recurrent subluxation or lateral 
instability is not shown so as to warrant a rating in excess 
of 20 percent under DC 5257.  In addition, while pain has 
been demonstrated with knee motion, motion in either knee is 
not limited to a degree that warrants a rating in excess of 
10 percent for either knee under Diagnostic Codes 5260, 5261.  
As such, ratings in excess of 10 percent for arthritis in 
either knee cannot be assigned.  There is also no evidence 
suggesting that entitlement to a staged rating or ratings are 
warranted for the service connected knee disorders.  See 
Hart, supra.  

There is no evidence which would suggest that entitlement to 
increased compensation based on "flareups" of pain is 
warranted  under the provisions of 38 C.F.R. § 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, or the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In making this determination, while the 
above clinical evidence showed that repetitive motion caused 
increased pain with fatigability, this did not result in any 
additional loss of motion and knee functioning remained 
essentially unchanged.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The service-connected knee 
residuals have not shown functional limitation beyond that 
contemplated by the ratings currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increase ratings for his service connected knee 
disorders, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A rating in excess of 20 percent for residuals of anterior 
cruciate ligament reconstruction of the left knee is denied.   

A rating in excess of 20 percent for residuals of anterior 
cruciate ligament reconstruction of the right knee is denied.  

A rating in excess of 10 percent for degenerative arthritis 
of the right knee is denied.  

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.  


REMAND

In his January 2008 presentation to the Board, the veteran's 
representative requested that this case be remanded to afford 
the veteran a VA examination to determine if, as claimed by 
the veteran, the veteran sustained a right ankle disorder as 
a result of the service connected knee disability.  Review of 
the evidence of record leads the Board to agree with the 
veteran's representative that the requested VA examination is 
necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As the issue of entitlement to TDIU is inextricably 
intertwined with the claim for service connection for a right 
ankle disorder that must be remanded for the development 
discussed above, this issue will be remanded to the RO for 
consideration following a VA Social and Industrial Survey.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any right ankle disorder 
currently shown.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether it is at 
least as likely as not that his current 
right ankle disorder was caused or 
aggravated by his service connected knee 
disabilities.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must arrange for a social and 
industrial survey in which the veteran is 
to be interviewed by a social worker at 
his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folders 
and a copy of this remand must be made 
available for review by the social worker 
in conjunction with the survey.  The 
social worker must make appropriate 
contacts and inquiries to verify the 
veteran's reported activities and contact 
groups.  The social worker must ask any 
current and past employer about the 
quality and reliability of the veteran's 
work, the nature of any missed work, 
reasons for the veteran leaving/ being 
fired from his last employment, and the 
effectiveness of his work interactions.  
The social worker must elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how 
service-connected disability alone, 
limits the veteran's employment 
opportunities, and whether such 
disability, alone, regardless of the 
veteran's age or other disorders, renders 
him unemployable.

4.  Thereafter, the claims for service 
connection for a right ankle disorder and 
TDIU should be readjudicated by the RO.  
If either claim remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


